NIX, Chief Justice,
dissenting.
In view of the public interests involved in this case, it is my judgment that the order entered this day by the Court is ill-advised. Although our remand order of September 30, 1987, involved only certain aspects of the entire water project, it is conceivable that the Board’s further consideration of those aspects could affect the administrative percep*347tion of other portions. For us to declare, here and now, that the Philadelphia Electric Company may proceed with construction as to any part of the project is to curtail the discretion of the administrative agency involved. I would, therefore, deny the Petition for Clarification and/or Reconsideration because our order of September 30, 1987, and the order reinstating it, are as clear as the circumstances and posture of the case demand.
FLAHERTY, J., joins in this dissenting statement.